Citation Nr: 0839219	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-05 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss. 


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD and bilateral hearing loss.  


The issue of entitlement to service connection for bilateral 
hearing loss is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

The medical evidence shows that the veteran has been 
diagnosed with PTSD which is medically attributed to 
stressors he experienced during his service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
psychoses, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  However, PTSD is not 
classified as a psychosis, and service connection for PTSD 
accordingly may not be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2008).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).
 
The veteran served in Vietnam from April 1968 to December 
1968 and from June 1969 to November 1969.   For both tours, 
the veteran was attached to the 133rd Mobile Construction 
Battalion, whose main base camp was in Phu Bai.  The veteran 
claims that his service in Vietnam exposed him to combat and 
non-combat stressors that support a PTSD diagnosis.  
 
The veteran's service personnel records show that he served 
in the Army as a construction mechanic.  As a result of his 
service in Vietnam, he received the National Defense Service 
Medal, the Vietnam Service Medal with Fleet Marine Force 
Combat Operations Insignia with three bronze stars, the 
Vietnam Campaign Medal, and the Combat Action Ribbon.  His 
service personnel records also show that he served in support 
of Phases IV and V of the Vietnam Counteroffensive.  The 
veteran's awards and participation in the various campaigns 
are consistent with service in Vietnam in support of the war.  
Significantly, the Combat Action Ribbon is indicative that 
the veteran engaged in combat.  While the veteran's service 
medical records are negative for evidence of any chronic 
psychiatric disability during service, he did seek counseling 
in August of 1967, prior to his first deployment to Vietnam.  
The veteran complained of a stressful living situation with 
his family.  The physician noted that the veteran had a 
sociopathic type personality and recommended that he seek 
counseling or psychiatric help if available at his next duty 
station.  There are no further records of counseling during 
service.  His psychiatric evaluation at separation in 
December 1969 was normal.  


Post-service treatment records show that the veteran was 
initially diagnosed with PTSD on VA examination in October 
2005.  At that time, the veteran reported in-service PTSD 
stressors related to his close proximity to combat.  He 
recalled that during his first tour of duty, his unit was 
exposed to enemy mortar attacks and ground assaults.  He 
reported that although he did not witness any combat-related 
deaths, he knew people were being killed around him.  At one 
point, he was shot at and nearly missed, and that image now 
frequently plays in his mind.  During his second tour of 
duty, he recalled that his site was subject to rocket 
attacks, as well as incoming fire from snipers and soldiers 
on numerous occasions.  He recalled one instance where the 
mess hall was bombed, luckily before soldiers had entered the 
building for meal time.  He was diagnosed with PTSD in 
accordance with DSM-IV, based upon his reported in-service 
stressors.  Subsequent records show that the veteran has 
continued to receive periodic treatment for PTSD.

In a letter dated August 2008, the veteran's treating 
psychiatrist confirmed that the veteran suffers from chronic 
and severe symptoms of PTSD and continues to receive 
treatment for the condition. 

In support of his claim, the veteran submitted operation 
records for the 133rd Mobile Construction Battalion from 
March 1968 to December 1968, during the veteran's first tour 
of duty with the battalion.  The records demonstrate numerous 
mortar and rocket attacks.  Specifically, in April 1968, the 
Phu Bai Combat Base came under weapon attack.  In May of that 
year, a mortar round damaged a newly constructed bridge in 
nearby Cau Hai.  In June, Camp Eagle, where the veteran was 
stationed, sustained two ground probes and approximately 40 
rocket-propelled grenade rounds.  

The Board has determined that the veteran has a valid PTSD 
diagnosis.  Further, the veteran's stated in-service 
stressors, that of rocket fire, sniper fire, and mortar 
attacks, have been verified by operation records kept by the 
CEC/Seabee Historical Foundation.  The evidence has 
established that the veteran is a combat veteran, therefore 
his assertions of service stressors alone are sufficient to 
establish the occurrence of such events.  Because the 
veteran's PTSD diagnosis was based on corroborated stressors, 
the Board finds that service connection for PTSD is 
warranted.  All reasonable doubt has been resolved in favor 
of the claimant in making this decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for 
bilateral hearing loss. 

The veteran contends that his current symptoms of hearing 
loss are the result of acoustic trauma sustained while 
stationed in Vietnam, where he contends that he was exposed 
to "eight inch batteries" and gunfire for prolonged periods 
of time.  He also contends that his current hearing loss may 
be caused by his in-service treatment for an ear fungus that 
at the time caused him to lose hearing in both ears.  The 
veteran contends that he has had long-standing hearing loss 
and constant tinnitus since he separated from service.  

The available service records show that the veteran received 
the Combat Action Ribbon for his service in Vietnam during 
the Vietnam War, an award indicative of participation in 
combat.  Based upon the veteran's combat service, he may be 
presumed to have been exposed to acoustic trauma in service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2008).

The veteran is competent to report the incurrence of symptoms 
of hearing loss during service, as that injury is capable of 
lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  The Board finds the veteran's testimony in this 
regard to be credible. 

The veteran's service records are negative for complaints of 
hearing loss or ear problems.  A medical treatment record 
reflects that in April of 1969, the veteran was hospitalized 
for five days and was diagnosed with right middle lobe 
pneumonia.  However, there is no mention of any ear problem 
at that time.  Upon separation from service, the veteran's 
hearing was determined to be normal.

The first post-service medical record in the claims file 
relating to the veteran's hearing loss is a VA treatment 
record dated September of 2004.  At that time, the veteran 
received an audiological examination, showing that he had 
mild to severe sensorineural hearing loss in the right ear, 
and mild to severe sensorinerual hearing loss in the left 
ear.  Word recognition was found to be poor.  Impressions 
were made for hearing aids.  In October of 2004, the veteran 
was fitted with hearing aids.  The treating physician did not 
offer an opinion as to whether the veteran's hearing loss was 
related to acoustic trauma sustained in service. 

A VA medical record dated December 2006 notes that the 
veteran requested a copy of his audiological exam.  He also 
reported that his hearing aids were not working properly and 
that he only used them in difficult listening situations.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  While VA medical 
records demonstrate that the veteran has been treated for 
hearing loss, the veteran has not yet been afforded a VA 
examination with respect to his claim of entitlement to 
service connection for bilateral hearing loss.  Because it is 
unclear to the Board whether the veteran's currently 
diagnosed hearing loss is related to the noise to which he is 
presumed to have been exposed during his period of active 
service, the Board finds that a remand for an examination is 
necessary in order to fairly assess the merits of the 
veteran's claims.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination.  The claims file 
should be reviewed by the examiner and the 
examination report should note that 
review.  The rationale for all opinions 
should be provided.  The examiner should 
provide an opinion as to the following 
question:

	Is it at least as likely as not (50 
percent probability or greater) that 
the veteran's current hearing loss is 
causally related to his period of 
active service, including in-service 
exposure to hazardous noise as a 
result of combat?  The examiner should 
take into consideration the veteran's 
in-service duties, and any post-
service noise exposure.

2.  Then, readjudicate the claim for 
service connection for bilateral hearing 
loss.  If any decision remains adverse to 
the appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


